By the Court, Balcom, J.
The note in Sttit was given to Ballantine for money which he lent to the defendants thereon; and the former paid to the latter the full amount of the note, less the interest on such amount for the time the note had to run. Ballantine had the right to deduct the interest, because the note did not, in terms, draw interest. The transaction was free from usury, as between. Ballantine and the defendants, and the note'was clearly valid in the hands of the former; and if he had kept it,- he could have maintained an action upon it against the defendants j or he could have *167maintained an action upon the guaranty of the payment of it against the plaintiff.
[Broome General Term,
November 15, 1865.
Granting that this note was made at the request of the plaintiff and negotiated at his request to Ballantine by the defendants ; and that the money the latter obtained on it of Ballantine was paid by them to the plaintiff, in satifaction of a note against one of the defendants that was indorsed by the other, which was void for usury in the plaintiff’s hands, the transaction did not make the note in silit against the defendants usurious or void, when it came into the plaintiff’s hands. Being valid in its inception, and when it was first negotiated, it remained valid, and the defendants had no defense to it.
It is unnecessary to examine any other question in the case.
The judgment in the action should be affirmed, with costs.
So decided.
Parker, Mason and Palcom, Justices.]